DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10027506 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application claim 
Patent claim
1. (Currently Amended) A transmission apparatus comprising: N Ethernet Medium Access Control (MAC) ports, each of the N Ethernet MAC port corresponding to a first interface; K Ethernet physical layer interfaces, each of the N Ethernet physical layer interface corresponding to a second interface; and a connection device, wherein both N and K are positive integers, wherein at least one of N or K is greater than 1, wherein the connection device is configured to implement a connection between a timeslot of the first interface and a timeslot of the second interface, wherein the connection device connects the N Ethernet MAC ports and the K Ethernet physical layer interfaces by using the first interfaces and the second interfaces.






















2. (Currently Amended) The apparatus according to claim 1, wherein the connection device is further configured to allocate one or more timeslots of one or more P timeslots obtained by division to one or more ports of the N Ethernet MAC ports, wherein P is a positive integer.

3. (Currently Amended) The apparatus according to claim 2, wherein one interface of the K Ethernet physical layer interfaces has J virtual channels, or multiple interfaces of the K Ethernet physical layer interfaces have J virtual channels; and the connection device is further configured to map one or more timeslots of the P timeslots to the J virtual channels, wherein each virtual channel is used to provides bandwidth by using the second interface, and J is a positive integer.


4. (Currently Amended) The apparatus according to claim 2, wherein the connection device is further configured to mark one or more timeslots of the P timeslots.

5. (Currently Amended) The apparatus according to claim 1, wherein the connection device is further configured to extend a bit width or increase a clock rate for at least one MAC port of the N Ethernet MAC ports.



6. (Original) The apparatus according to claim 1, wherein the connection device is further configured to implement data transmission between N1 Ethernet MAC ports and K1 Ethernet physical layer interfaces by using the connection between the timeslot of the first interface and the timeslot of the second interface, wherein the N Ethernet MAC ports comprise the N1 Ethernet MAC ports, N1 is a positive integer and N1 < N, the K Ethernet physical layer interfaces comprise the K1 Ethernet physical layer interfaces, and K1 is a positive integer and K1 < K.


7. (Original) The apparatus according to claim 6, wherein the connection device is further configured to implement uplink data transmission in a direction from the K1 Ethernet physical layer interfaces to the N1 Ethernet MAC ports by using the connection between the timeslot of the first interface and the timeslot of the second interface; or the connection device is further configured to implement downlink data transmission in a direction from the N1 Ethernet MAC ports to the K1 Ethernet physical layer interfaces by using the connection between the timeslot of the first interface and the timeslot of the second interface.

8. (Currently Amended) The apparatus according to claim 7, wherein when the connection device is configured to control a time-division interconnect bus in the connection device, the connection device is further configured to control the time-division interconnect bus to converge the downlink data borne in the timeslots of the first interfaces, so that wherein the converged downlink data is borne in the timeslot of the second interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the converged downlink data borne in the timeslot of the second interface is sent to the K1 Ethernet physical layer interfaces, and the K1 Ethernet physical layer interfaces are configured to encode the converged downlink data and transmit encoded downlink data to a physical transmission channel, and when the connection device is configured to control a time-division space-division switching matrix in the connection device, the connection device is further configured to control the time-division space-division switching matrix to converge the downlink data borne in the timeslots of the first interfaces, se that wherein the converged downlink data is borne in the timeslot of the second interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the converged downlink data borne in the timeslot of the second interface is sent to the K1 Ethernet physical layer interfaces, and the K1 Ethernet physical layer interfaces are configured to encode the converged downlink data and transmit encoded downlink data to a physical transmission channel.

9. (Currently Amended) The apparatus according to claim 7, wherein the K1 Ethernet physical layer interfaces are configured to receive encoded uplink data from a physical transmission channel, decode the encoded uplink data, and send decoded uplink data to the connection device; and when the connection device is configured to control a time-division interconnect bus in the connection device, the connection device is further configured to control the time-division interconnect bus so that, wherein the decoded uplink data is borne in a corresponding timeslot of the second interface, the decoded uplink data is borne in the timeslot of the first interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the decoded uplink data borne in the timeslot of the first interface is sent to the N1 Ethernet MAC ports, and when the connection device is configured to control a time-division space-division switching matrix in the connection device, the connection device is further configured to control the time- division space-division switching matrix so that , wherein the decoded uplink data is borne in a corresponding timeslot of the second interface, the decoded uplink data is borne in the timeslot of the first interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the decoded uplink data borne in the timeslot of the first interface is sent to the N1 Ethernet MAC ports.

10. (Currently Amended) The apparatus according to claim 1, wherein the connection device is further configured to disable one or more Ethernet physical layer interfaces of the K Ethernet physical layer interfaces.

11. (Original) A data transmission method, comprising: implementing, by a connection device, data transmission between N1 Ethernet Medium Access Control (MAC) ports of N Ethernet MAC ports and K1 Ethernet physical layer interfaces of K Ethernet physical layer interfaces by using a connection between a timeslot of a first interface and a timeslot of a second interface, wherein the connection between the timeslot of the first interface and the timeslot of the second interface is implemented by the connection device, N and N1 are positive integers and N1 N, both K and K1 are positive integers and K1 < K, wherein at least one of N1 or K1 is greater than 1, the connection device connects the N Ethernet MAC ports and the K Ethernet physical layer interfaces by using the first interfaces and the second interfaces.





















12. (Original) The method according to claim 11, wherein the implementing, by a connection device, data transmission between N1 Ethernet MAC ports of N Ethernet MAC ports and K1 Ethernet physical layer interfaces of K Ethernet physical layer interfaces by using a connection between a timeslot of a first interface and a timeslot of a second interface comprises: implementing, by the connection device, uplink data transmission in a direction from the K1 Ethernet physical layer interfaces to the N1 Ethernet MAC ports by using the connection between the timeslot of the first interface and the timeslot of the second interface; or implementing, by the connection device, downlink data transmission in a direction from the N1 Ethernet MAC ports to the K1 Ethernet physical layer interfaces by using the connection between the timeslot of the first interface and the timeslot of the second interface.

13. (Currently Amended) The method according to claim 11, wherein uplink data or downlink data is borne in one or more timeslots of P timeslots obtained by division, wherein P is a positive integer.

14. (Currently Amended) The method according to claim 13, wherein the method further comprises: when the connection device controls a time-division interconnect bus in the connection device, controlling, by the connection device, the time-division interconnect bus to converge the downlink data borne in the timeslots of the first interfaces, so that wherein the converged downlink data is borne in the timeslot of the second interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the converged downlink data borne in the timeslot of the second interface is sent to the K1 Ethernet physical layer interfaces; and encoding, by the K1 Ethernet physical layer interfaces, the converged downlink data, and transmitting encoded downlink data to a physical transmission channel, and when the connection device controls a time-division space-division switching matrix in the connection device, controlling, by the connection device, the time-division space-division switching matrix to converge the downlink data borne in the timeslots of the first interfaces, so that wherein the converged downlink data is borne in the timeslot of the second interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the converged downlink data borne in the timeslot of the second interface is sent to the K1 Ethernet physical layer interfaces; and encoding, by the K1 Ethernet physical layer interfaces, the converged downlink data, and transmitting encoded downlink data to a physical transmission channel.

15. (Original) The method according to claim 14, wherein that the converged downlink data borne in the timeslot of the second interface is sent to the K 1 Ethernet physical layer interfaces comprises: mapping the converged downlink data to J virtual channels that are of the K1 Ethernet physical layers and corresponding to the timeslot, wherein J is a positive integer.

16. (Currently Amended) The method according to claim 13, wherein the method further comprises: receiving, by the K1 Ethernet physical layer interfaces, encoded uplink data from a physical transmission channel, decoding the encoded uplink data, and bearing and sending decoded uplink data to the connection device; and when the connection device controls a time-division interconnect bus in the connection device, controlling, by the connection device, the time-division interconnect bus so that , wherein the decoded uplink data is borne in a corresponding timeslot of the second interface, the decoded uplink data is borne in the timeslot of the first interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the decoded uplink data borne in the timeslot of the first interface is sent to the NI Ethernet MAC ports, and when the connection device controls a time-division space-division switching matrix in the connection device, controlling, by the connection device, the time-division space-division switching matrix so that , wherein the decoded uplink data is borne in a corresponding timeslot of the second interface, the decoded uplink data is borne in the timeslot of the first interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the decoded uplink data borne in the timeslot of the first interface is sent to the N1 Ethernet MAC ports.

17. (Original) The method according to claim 16, wherein that the decoded uplink data is borne in a corresponding timeslot of the second interface comprises that: the decoded uplink data that is transmitted through J virtual channels of the K1 Ethernet physical layers is borne in the corresponding timeslot of the second interface.

18. (Original) A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising: implementing, by a connection device, data transmission between N1 Ethernet Medium Access Control (MAC) ports of N Ethernet MAC ports and K1 Ethernet physical layer interfaces of K Ethernet physical layer interfaces by using a connection between a timeslot of a first interface and a timeslot of a second interface, wherein the connection between the timeslot of the first interface and the timeslot of the second interface is implemented by the connection device, N and N1 are positive integers and N1 < N, both K and K1 are positive integers and K1 < K, wherein at least one of N1 or K1 is greater than 1, the connection device connects the N Ethernet MAC ports and the K Ethernet physical layer interfaces by using the first interfaces and the second interfaces.

19. (Original) The non-transitory computer-readable recording medium according to claim 18, wherein the implementing, by a connection device, data transmission between N1 Ethernet MAC ports of N Ethernet MAC ports and K1 Ethernet physical layer interfaces of K Ethernet physical layer interfaces by using a connection between a timeslot of a first interface and a timeslot of a second interface comprises: implementing, by the connection device, uplink data transmission in a direction from the K1 Ethernet physical layer interfaces to the N1 Ethernet MAC ports by using the connection between the timeslot of the first interface and the timeslot of the second interface; or implementing, by the connection device, downlink data transmission in a direction from the N1 Ethernet MAC ports to the K1 Ethernet physical layer interfaces by using the connection between the timeslot of the first interface and the timeslot of the second interface.

20. (Currently Amended) The non-transitory computer-readable recording medium according to claim 18, wherein uplink data or downlink data is borne in one or more timeslots of P timeslots obtained by division, wherein P is a positive integer.
1. A transmission apparatus, comprising: N Ethernet Medium Access Control MAC ports, wherein each Ethernet MAC port is corresponding to a first interface, K Ethernet physical layer interfaces, wherein each Ethernet physical layer interface is corresponding to a second interface, and a connection device, wherein both N and K are positive integers; wherein the connection device is configured to control a time-division interconnect bus in the connection device or a time-division space-division switching matrix in the connection device to implement a connection between a timeslot of the first interface and a timeslot of the second interface, wherein when the connection device is configured to control a time-division interconnect bus in the connection device, the N Ethernet MAC ports are separately connected to the time-division interconnect bus in the connection device by using the corresponding first interfaces, and the K Ethernet physical layer interfaces are separately connected to the time-division interconnect bus in the connection device by using the corresponding second interfaces; and when the connection device is configured to control a time-division space-division switching matrix in the connection device, the N Ethernet MAC ports are separately connected to the time-division space-division switching matrix in the connection device by using the corresponding first interfaces, and the K Ethernet physical layer interfaces are separately connected to the time-division space-division switching matrix in the connection device by using the corresponding second interfaces.

2. The apparatus according to claim 1, wherein the connection device is further configured to configure and control timeslot division, and allocate some or all timeslots of P timeslots obtained by means of division to some or all ports of the N Ethernet MAC ports, wherein P is a positive integer.

3. The apparatus according to claim 2, wherein one interface of the K Ethernet physical layer interfaces has J virtual channels, or multiple interfaces of the K Ethernet physical layer interfaces have J virtual channels altogether; and the connection device is further configured to map some or all timeslots of the P timeslots to the J virtual channels, wherein each virtual channel is used to provide bandwidth by using the second interface, and J is a positive integer.

4. The apparatus according to claim 2, wherein the connection device is further configured to mark some or all timeslots of the P timeslots.

5. The apparatus according to claim 1, wherein the connection device is further configured to extend a bit width or increase a clock rate for any MAC port of the N Ethernet MAC ports, so that a MAC port capacity with transmission capabilities of multiple physical interfaces is supported.

6. The apparatus according to claim 1, wherein the connection device is further configured to implement data transmission between N1 Ethernet MAC ports and K1 Ethernet physical layer interfaces by using the connection between the timeslot of the first interface and the timeslot of the second interface, wherein the N Ethernet MAC ports comprise the N1 Ethernet MAC ports, wherein N1 is a positive integer and N1≤N; and the K Ethernet physical layer interfaces comprise the K1 Ethernet physical layer interfaces, wherein K1 is a positive integer and K1≤K.

7. The apparatus according to claim 6, wherein the connection device is further configured to implement uplink data transmission in a direction from the K1 Ethernet physical layer interfaces to the N1 Ethernet MAC ports by using the connection between the timeslot of the first interface and the timeslot of the second interface; or the connection device is further configured to implement downlink data transmission in a direction from the N1 Ethernet MAC ports to the K1 Ethernet physical layer interfaces by using the connection between the timeslot of the first interface and the timeslot of the second interface.

8. The apparatus according to claim 7, wherein when the connection device is configured to control a time-division interconnect bus in the connection device, the connection device is further configured to control the time-division interconnect bus to converge the downlink data borne in the timeslots of the first interfaces, so that the converged downlink data is borne in the timeslot of the second interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the converged downlink data borne in the timeslot of the second interface is sent to the K1 Ethernet physical layer interfaces; and the K1 Ethernet physical layer interfaces are configured to encode the converged downlink data and transmit encoded downlink data to a physical transmission channel, and when the connection device is configured to control a time-division space-division switching matrix in the connection device, the connection device is further configured to control the time-division space-division switching matrix to converge the downlink data borne in the timeslots of the first interfaces, so that the converged downlink data is borne in the timeslot of the second interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the converged downlink data borne in the timeslot of the second interface is sent to the K1 Ethernet physical layer interfaces; and the K1 Ethernet physical layer interfaces are configured to encode the converged downlink data and transmit encoded downlink data to a physical transmission channel.

9. The apparatus according to claim 7, wherein the K1 Ethernet physical layer interfaces are configured to receive encoded uplink data from a physical transmission channel, decode the encoded uplink data, and send decoded uplink data to the connection device; and when the connection device is configured to control a time-division interconnect bus in the connection device, the connection device is further configured to control the time-division interconnect bus so that the decoded uplink data is borne in a corresponding timeslot of the second interface, the decoded uplink data is borne in the timeslot of the first interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the decoded uplink data borne in the timeslot of the first interface is sent to the N1 Ethernet MAC ports, and when the connection device is configured to control a time-division space-division switching matrix in the connection device, the connection device is further configured to control the time-division space-division switching matrix so that the decoded uplink data is borne in a corresponding timeslot of the second interface, the decoded uplink data is borne in the timeslot of the first interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the decoded uplink data borne in the timeslot of the first interface is sent to the N1 Ethernet MAC ports.


10. The apparatus according to claim 1, wherein the connection device is further configured to disable some or all Ethernet physical layer interfaces of the K Ethernet physical layer interfaces.


11. A data transmission method, comprising: implementing, by a connection device, data transmission between N1 Ethernet MAC ports of N Ethernet MAC ports and K1 Ethernet physical layer interfaces of K Ethernet physical layer interfaces by using a connection between a timeslot of a first interface and a timeslot of a second interface, wherein the connection between the timeslot of the first interface and the timeslot of the second interface is implemented by the connection device by controlling a time-division interconnect bus in the connection device or a time-division space-division switching matrix in the connection device, N and N1 are positive integers and N1≤N, and both K and K1 are positive integers and K1≤K, wherein when the connection device controls a time-division interconnect bus in the connection device, the N Ethernet MAC ports are separately connected to the time-division interconnect bus in the connection device by using the corresponding first interfaces, and the K Ethernet physical layer interfaces are separately connected to the time-division interconnect bus in the connection device by using the corresponding second interfaces; and when the connection device controls a time-division space-division switching matrix in the connection device, the N Ethernet MAC ports are separately connected to the time-division space-division switching matrix in the connection device by using the corresponding first interfaces, and the K Ethernet physical layer interfaces are separately connected to the time-division space-division switching matrix in the connection device by using the corresponding second interfaces.

12. The method according to claim 11, wherein the implementing, by a connection device, data transmission between N1 Ethernet MAC ports of N Ethernet MAC ports and K1 Ethernet physical layer interfaces of K Ethernet physical layer interfaces by using a connection between a timeslot of a first interface and a timeslot of a second interface comprises: implementing, by the connection device, uplink data transmission in a direction from the K1 Ethernet physical layer interfaces to the N1 Ethernet MAC ports by using the connection between the timeslot of the first interface and the timeslot of the second interface; or implementing, by the connection device, downlink data transmission in a direction from the N1 Ethernet MAC ports to the K1 Ethernet physical layer interfaces by using the connection between the timeslot of the first interface and the timeslot of the second interface.

13. The method according to claim 11, wherein uplink data and/or downlink data is borne in some or all timeslots of P timeslots obtained by means of division, wherein P is a positive integer.

14. The method according to claim 13, wherein the method further comprises: when the connection device controls a time-division interconnect bus in the connection device, controlling, by the connection device, the time-division interconnect bus to converge the downlink data borne in the timeslots of the first interfaces, so that the converged downlink data is borne in the timeslot of the second interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the converged downlink data borne in the timeslot of the second interface is sent to the K1 Ethernet physical layer interfaces; and encoding, by the K1 Ethernet physical layer interfaces, the converged downlink data, and transmitting encoded downlink data to a physical transmission channel, and when the connection device controls a time-division space-division switching matrix in the connection device, controlling, by the connection device, the time-division space-division switching matrix to converge the downlink data borne in the timeslots of the first interfaces, so that the converged downlink data is borne in the timeslot of the second interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the converged downlink data borne in the timeslot of the second interface is sent to the K1 Ethernet physical layer interfaces; and encoding, by the K1 Ethernet physical layer interfaces, the converged downlink data, and transmitting encoded downlink data to a physical transmission channel.


15. The method according to claim 14, wherein that the converged downlink data borne in the timeslot of the second interface is sent to the K1 Ethernet physical layer interfaces comprises: mapping the converged downlink data to J virtual channels that are of the K1 Ethernet physical layers and corresponding to the timeslot, wherein J is a positive integer.

16. The method according to claim 13, wherein the method further comprises: receiving, by the K1 Ethernet physical layer interfaces, encoded uplink data from a physical transmission channel, decoding the encoded uplink data, and bearing and sending decoded uplink data to the connection device; and when the connection device controls a time-division interconnect bus in the connection device, controlling, by the connection device, the time-division interconnect bus so that the decoded uplink data is borne in a corresponding timeslot of the second interface, the decoded uplink data is borne in the timeslot of the first interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the decoded uplink data borne in the timeslot of the first interface is sent to the N1 Ethernet MAC ports, and when the connection device controls a time-division space-division switching matrix in the connection device, controlling, by the connection device, the time-division space-division switching matrix so that the decoded uplink data is borne in a corresponding timeslot of the second interface, the decoded uplink data is borne in the timeslot of the first interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the decoded uplink data borne in the timeslot of the first interface is sent to the N1 Ethernet MAC ports.


17. The method according to claim 16, wherein that the decoded uplink data is borne in a corresponding timeslot of the second interface comprises that: the decoded uplink data that is transmitted through J virtual channels of the K1 Ethernet physical layers is borne in the corresponding timeslot of the second interface.

18. A connection device, comprising: a control module and a time-division interconnect bus, wherein the control module is configured to control the time-division interconnect bus to implement a connection between a timeslot of a first interface and a timeslot of a second interface, wherein the connection between the timeslot of the first interface and the timeslot of the second interface is implemented by the connection device by controlling the time-division interconnect bus in the connection device; and N Ethernet MAC ports are separately connected to the time-division interconnect bus in the connection device by using the corresponding first interfaces, and K Ethernet physical layer interfaces are separately connected to the time-division interconnect bus in the connection device by using the corresponding second interfaces.



19. A connection device, comprising: a control module and a time-division space-division switching matrix, wherein the control module is configured to control the time-division space-division switching matrix to implement a connection between a timeslot of the first interface and a timeslot of the second interface, wherein the connection between the timeslot of the first interface and the timeslot of the second interface is implemented by the connection device by controlling the time-division space-division switching matrix in the connection device; and the N Ethernet MAC ports are separately connected to the time-division space-division switching matrix in the connection device by using the corresponding first interfaces, and the K Ethernet physical layer interfaces are separately connected to the time-division space-division switching matrix in the connection device by using the corresponding second interfaces.


See claim 13.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10027506 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application claim 
Patent claim
1. (Currently Amended) A transmission apparatus comprising: N Ethernet Medium Access Control (MAC) ports, each of the N Ethernet MAC port corresponding to a first interface; K Ethernet physical layer interfaces, each of the N Ethernet physical layer interface corresponding to a second interface; and a connection device, wherein both N and K are positive integers, wherein at least one of N or K is greater than 1, wherein the connection device is configured to implement a connection between a timeslot of the first interface and a timeslot of the second interface, wherein the connection device connects the N Ethernet MAC ports and the K Ethernet physical layer interfaces by using the first interfaces and the second interfaces.







2. (Currently Amended) The apparatus according to claim 1, wherein the connection device is further configured to allocate some or all timeslots of one or more P timeslots obtained by division to one or more ports of the N Ethernet MAC ports, wherein P is a positive integer.
3. (Currently Amended) The apparatus according to claim 2, wherein one interface of the K Ethernet physical layer interfaces has J virtual channels, or multiple interfaces of the K Ethernet physical layer interfaces have J virtual channels; and the connection device is further configured to map one or more timeslots of the P timeslots to the J virtual channels, wherein each virtual channel is used to provides bandwidth by using the second interface, and J is a positive integer.

4. (Currently Amended) The apparatus according to claim 2, wherein the connection device is further configured to mark one or more timeslots of the P timeslots.

5. (Currently Amended) The apparatus according to claim 1, wherein the connection device is further configured to extend a bit width or increase a clock rate for at least one MAC port of the N Ethernet MAC ports.

6. (Original) The apparatus according to claim 1, wherein the connection device is further configured to implement data transmission between N1 Ethernet MAC ports and K1 Ethernet physical layer interfaces by using the connection between the timeslot of the first interface and the timeslot of the second interface, wherein the N Ethernet MAC ports comprise the N1 Ethernet MAC ports, N1 is a positive integer and N1 < N, the K Ethernet physical layer interfaces comprise the K1 Ethernet physical layer interfaces, and K1 is a positive integer and K1 < K.

7. (Original) The apparatus according to claim 6, wherein the connection device is further configured to implement uplink data transmission in a direction from the K1 Ethernet physical layer interfaces to the N1 Ethernet MAC ports by using the connection between the timeslot of the first interface and the timeslot of the second interface; or the connection device is further configured to implement downlink data transmission in a direction from the N1 Ethernet MAC ports to the K1 Ethernet physical layer interfaces by using the connection between the timeslot of the first interface and the timeslot of the second interface.

8. (Currently Amended) The apparatus according to claim 7, wherein when the connection device is configured to control a time-division interconnect bus in the connection device, the connection device is further configured to control the time-division interconnect bus to converge the downlink data borne in the timeslots of the first interfaces, so that wherein the converged downlink data is borne in the timeslot of the second interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the converged downlink data borne in the timeslot of the second interface is sent to the K1 Ethernet physical layer interfaces, and the K1 Ethernet physical layer interfaces are configured to encode the converged downlink data and transmit encoded downlink data to a physical transmission channel, and when the connection device is configured to control a time-division space-division switching matrix in the connection device, the connection device is further configured to control the time-division space-division switching matrix to converge the downlink data borne in the timeslots of the first interfaces, se that wherein the converged downlink data is borne in the timeslot of the second interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the converged downlink data borne in the timeslot of the second interface is sent to the K1 Ethernet physical layer interfaces, and the K1 Ethernet physical layer interfaces are configured to encode the converged downlink data and transmit encoded downlink data to a physical transmission channel.

9. (Currently Amended) The apparatus according to claim 7, wherein the K1 Ethernet physical layer interfaces are configured to receive encoded uplink data from a physical transmission channel, decode the encoded uplink data, and send decoded uplink data to the connection device; and when the connection device is configured to control a time-division interconnect bus in the connection device, the connection device is further configured to control the time-division interconnect bus so that, wherein the decoded uplink data is borne in a corresponding timeslot of the second interface, the decoded uplink data is borne in the timeslot of the first interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the decoded uplink data borne in the timeslot of the first interface is sent to the N1 Ethernet MAC ports, and when the connection device is configured to control a time-division space-division switching matrix in the connection device, the connection device is further configured to control the time- division space-division switching matrix so that , wherein the decoded uplink data is borne in a corresponding timeslot of the second interface, the decoded uplink data is borne in the timeslot of the first interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the decoded uplink data borne in the timeslot of the first interface is sent to the N1 Ethernet MAC ports.
10. (Currently Amended) The apparatus according to claim 1, wherein the connection device is further configured to disable one or more Ethernet physical layer interfaces of the K Ethernet physical layer interfaces.

11. (Original) A data transmission method, comprising: implementing, by a connection device, data transmission between N1 Ethernet Medium Access Control (MAC) ports of N Ethernet MAC ports and K1 Ethernet physical layer interfaces of K Ethernet physical layer interfaces by using a connection between a timeslot of a first interface and a timeslot of a second interface, wherein the connection between the timeslot of the first interface and the timeslot of the second interface is implemented by the connection device, N and N1 are positive integers and N1 N, both K and K1 are positive integers and K1 < K, wherein at least one of N1 or K1 is greater than 1, the connection device connects the N Ethernet MAC ports and the K Ethernet physical layer interfaces by using the first interfaces and the second interfaces.






12. (Original) The method according to claim 11, wherein the implementing, by a connection device, data transmission between N1 Ethernet MAC ports of N Ethernet MAC ports and K1 Ethernet physical layer interfaces of K Ethernet physical layer interfaces by using a connection between a timeslot of a first interface and a timeslot of a second interface comprises: implementing, by the connection device, uplink data transmission in a direction from the K1 Ethernet physical layer interfaces to the N1 Ethernet MAC ports by using the connection between the timeslot of the first interface and the timeslot of the second interface; or implementing, by the connection device, downlink data transmission in a direction from the N1 Ethernet MAC ports to the K1 Ethernet physical layer interfaces by using the connection between the timeslot of the first interface and the timeslot of the second interface.

13. (Currently Amended) The method according to claim 11, wherein uplink data or downlink data is borne in one or more timeslots of P timeslots obtained by division, wherein P is a positive integer.

14. (Currently Amended) The method according to claim 13, wherein the method further comprises: when the connection device controls a time-division interconnect bus in the connection device, controlling, by the connection device, the time-division interconnect bus to converge the downlink data borne in the timeslots of the first interfaces, so that wherein the converged downlink data is borne in the timeslot of the second interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the converged downlink data borne in the timeslot of the second interface is sent to the K1 Ethernet physical layer interfaces; and encoding, by the K1 Ethernet physical layer interfaces, the converged downlink data, and transmitting encoded downlink data to a physical transmission channel, and when the connection device controls a time-division space-division switching matrix in the connection device, controlling, by the connection device, the time-division space-division switching matrix to converge the downlink data borne in the timeslots of the first interfaces, so that wherein the converged downlink data is borne in the timeslot of the second interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the converged downlink data borne in the timeslot of the second interface is sent to the K1 Ethernet physical layer interfaces; and encoding, by the K1 Ethernet physical layer interfaces, the converged downlink data, and transmitting encoded downlink data to a physical transmission channel.
15. (Original) The method according to claim 14, wherein that the converged downlink data borne in the timeslot of the second interface is sent to the K 1 Ethernet physical layer interfaces comprises: mapping the converged downlink data to J virtual channels that are of the K1 Ethernet physical layers and corresponding to the timeslot, wherein J is a positive integer.

16. (Currently Amended) The method according to claim 13, wherein the method further comprises: receiving, by the K1 Ethernet physical layer interfaces, encoded uplink data from a physical transmission channel, decoding the encoded uplink data, and bearing and sending decoded uplink data to the connection device; and when the connection device controls a time-division interconnect bus in the connection device, controlling, by the connection device, the time-division interconnect bus so that , wherein the decoded uplink data is borne in a corresponding timeslot of the second interface, the decoded uplink data is borne in the timeslot of the first interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the decoded uplink data borne in the timeslot of the first interface is sent to the NI Ethernet MAC ports, and when the connection device controls a time-division space-division switching matrix in the connection device, controlling, by the connection device, the time-division space-division switching matrix so that , wherein the decoded uplink data is borne in a corresponding timeslot of the second interface, the decoded uplink data is borne in the timeslot of the first interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the decoded uplink data borne in the timeslot of the first interface is sent to the N1 Ethernet MAC ports.
17. (Original) The method according to claim 16, wherein that the decoded uplink data is borne in a corresponding timeslot of the second interface comprises that: the decoded uplink data that is transmitted through J virtual channels of the K1 Ethernet physical layers is borne in the corresponding timeslot of the second interface.

18. (Original) A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising: implementing, by a connection device, data transmission between N1 Ethernet Medium Access Control (MAC) ports of N Ethernet MAC ports and K1 Ethernet physical layer interfaces of K Ethernet physical layer interfaces by using a connection between a timeslot of a first interface and a timeslot of a second interface, wherein the connection between the timeslot of the first interface and the timeslot of the second interface is implemented by the connection device, N and N1 are positive integers and N1 < N, both K and K1 are positive integers and K1 < K, wherein at least one of N1 or K1 is greater than 1, the connection device connects the N Ethernet MAC ports and the K Ethernet physical layer interfaces by using the first interfaces and the second interfaces.







19. (Original) The non-transitory computer-readable recording medium according to claim 18, wherein the implementing, by a connection device, data transmission between N1 Ethernet MAC ports of N Ethernet MAC ports and K1 Ethernet physical layer interfaces of K Ethernet physical layer interfaces by using a connection between a timeslot of a first interface and a timeslot of a second interface comprises: implementing, by the connection device, uplink data transmission in a direction from the K1 Ethernet physical layer interfaces to the N1 Ethernet MAC ports by using the connection between the timeslot of the first interface and the timeslot of the second interface; or implementing, by the connection device, downlink data transmission in a direction from the N1 Ethernet MAC ports to the K1 Ethernet physical layer interfaces by using the connection between the timeslot of the first interface and the timeslot of the second interface.

20. (Currently Amended) The non-transitory computer-readable recording medium according to claim 18, wherein uplink data or downlink data is borne in one or more timeslots of P timeslots obtained by division, wherein P is a positive integer.
1. A transmission apparatus comprising: N Ethernet Medium Access Control (MAC) ports, each Ethernet MAC port corresponding to a first interface; K Ethernet physical layer interfaces, each Ethernet physical layer interface corresponding to a second interface; and a connection device, wherein both N and K are positive integers, wherein at least one of N or K is greater than 1, wherein the connection device is configured to implement a connection between a timeslot of the first interface and a timeslot of the second interface; wherein the N Ethernet MAC ports are separately connected to the connection device by using the corresponding first interfaces, and the K Ethernet physical layer interfaces are separately connected to the connection device by using the corresponding second interfaces, wherein the connection device connects the N Ethernet MAC ports and the K Ethernet physical layer interfaces by using the first interfaces and the second interfaces.

2. The apparatus according to claim 1, wherein the connection device is further configured to allocate some or all timeslots of P timeslots obtained by division to some or all ports of the N Ethernet MAC ports, wherein P is a positive integer.

3. The apparatus according to claim 2, wherein one interface of the K Ethernet physical layer interfaces has J virtual channels, or multiple interfaces of the K Ethernet physical layer interfaces have J virtual channels; and the connection device is further configured to map some or all timeslots of the P timeslots to the J virtual channels, wherein each virtual channel is used to provide bandwidth by using the second interface, and J is a positive integer.

4. The apparatus according to claim 2, wherein the connection device is further configured to mark some or all timeslots of the P timeslots.

5. The apparatus according to claim 1, wherein the connection device is further configured to extend a bit width or increase a clock rate for any MAC port of the N Ethernet MAC ports.

6. The apparatus according to claim 1, wherein the connection device is further configured to implement data transmission between N1 Ethernet MAC ports and K1 Ethernet physical layer interfaces by using the connection between the timeslot of the first interface and the timeslot of the second interface, wherein the N Ethernet MAC ports comprise the N1 Ethernet MAC ports, N1 is a positive integer and N1≤N, the K Ethernet physical layer interfaces comprise the K1 Ethernet physical layer interfaces, and K1 is a positive integer and K1≤K.

7. The apparatus according to claim 6, wherein the connection device is further configured to implement uplink data transmission in a direction from the K1 Ethernet physical layer interfaces to the N1 Ethernet MAC ports by using the connection between the timeslot of the first interface and the timeslot of the second interface; or the connection device is further configured to implement downlink data transmission in a direction from the N1 Ethernet MAC ports to the K1 Ethernet physical layer interfaces by using the connection between the timeslot of the first interface and the timeslot of the second interface.

8. The apparatus according to claim 7, wherein when the connection device is configured to control a time-division interconnect bus in the connection device, the connection device is further configured to control the time-division interconnect bus to converge the downlink data borne in the timeslots of the first interfaces, so that the converged downlink data is borne in the timeslot of the second interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the converged downlink data borne in the timeslot of the second interface is sent to the K1 Ethernet physical layer interfaces, and the K1 Ethernet physical layer interfaces are configured to encode the converged downlink data and transmit encoded downlink data to a physical transmission channel, and when the connection device is configured to control a time-division space-division switching matrix in the connection device, the connection device is further configured to control the time-division space-division switching matrix to converge the downlink data borne in the timeslots of the first interfaces, so that the converged downlink data is borne in the timeslot of the second interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the converged downlink data borne in the timeslot of the second interface is sent to the K1 Ethernet physical layer interfaces, and the K1 Ethernet physical layer interfaces are configured to encode the converged downlink data and transmit encoded downlink data to a physical transmission channel.

9. The apparatus according to claim 7, wherein the K1 Ethernet physical layer interfaces are configured to receive encoded uplink data from a physical transmission channel, decode the encoded uplink data, and send decoded uplink data to the connection device; and when the connection device is configured to control a time-division interconnect bus in the connection device, the connection device is further configured to control the time-division interconnect bus so that the decoded uplink data is borne in a corresponding timeslot of the second interface, the decoded uplink data is borne in the timeslot of the first interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the decoded uplink data borne in the timeslot of the first interface is sent to the N1 Ethernet MAC ports, and when the connection device is configured to control a time-division space-division switching matrix in the connection device, the connection device is further configured to control the time-division space-division switching matrix so that the decoded uplink data is borne in a corresponding timeslot of the second interface, the decoded uplink data is borne in the timeslot of the first interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the decoded uplink data borne in the timeslot of the first interface is sent to the N1 Ethernet MAC ports.

10. The apparatus according to claim 1, wherein the connection device is further configured to disable some or all Ethernet physical layer interfaces of the K Ethernet physical layer interfaces.

11. A data transmission method, comprising: implementing, by a connection device, data transmission between N1 Ethernet Medium Access Control (MAC) ports of N Ethernet MAC ports and K1 Ethernet physical layer interfaces of K Ethernet physical layer interfaces by using a connection between a timeslot of a first interface and a timeslot of a second interface, wherein the connection between the timeslot of the first interface and the timeslot of the second interface is implemented by the connection device, N and N1 are positive integers and N1≤N, both K and K1 are positive integers and K1≤K, wherein at least one of N1 or K1 is greater than 1, the N Ethernet MAC ports are separately connected to the connection device by using the corresponding first interfaces, the K Ethernet physical layer interfaces are separately connected to the connection device by using the corresponding second interfaces, and the connection device connects the N Ethernet MAC ports and the K Ethernet physical layer interfaces by using the first interfaces and the second interfaces.

12. The method according to claim 11, wherein the implementing, by a connection device, data transmission between N1 Ethernet MAC ports of N Ethernet MAC ports and K1 Ethernet physical layer interfaces of K Ethernet physical layer interfaces by using a connection between a timeslot of a first interface and a timeslot of a second interface comprises: implementing, by the connection device, uplink data transmission in a direction from the K1 Ethernet physical layer interfaces to the N1 Ethernet MAC ports by using the connection between the timeslot of the first interface and the timeslot of the second interface; or implementing, by the connection device, downlink data transmission in a direction from the N1 Ethernet MAC ports to the K1 Ethernet physical layer interfaces by using the connection between the timeslot of the first interface and the timeslot of the second interface.

13. The method according to claim 11, wherein uplink data and/or downlink data is borne in some or all timeslots of P timeslots obtained by division, wherein P is a positive integer.

14. The method according to claim 13, wherein the method further comprises: when the connection device controls a time-division interconnect bus in the connection device, controlling, by the connection device, the time-division interconnect bus to converge the downlink data borne in the timeslots of the first interfaces, so that the converged downlink data is borne in the timeslot of the second interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the converged downlink data borne in the timeslot of the second interface is sent to the K1 Ethernet physical layer interfaces; and encoding, by the K1 Ethernet physical layer interfaces, the converged downlink data, and transmitting encoded downlink data to a physical transmission channel, and when the connection device controls a time-division space-division switching matrix in the connection device, controlling, by the connection device, the time-division space-division switching matrix to converge the downlink data borne in the timeslots of the first interfaces, so that the converged downlink data is borne in the timeslot of the second interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the converged downlink data borne in the timeslot of the second interface is sent to the K1 Ethernet physical layer interfaces; and encoding, by the K1 Ethernet physical layer interfaces, the converged downlink data, and transmitting encoded downlink data to a physical transmission channel.

15. The method according to claim 14, wherein that the converged downlink data borne in the timeslot of the second interface is sent to the K1 Ethernet physical layer interfaces comprises: mapping the converged downlink data to J virtual channels that are of the K1 Ethernet physical layers and corresponding to the timeslot, wherein J is a positive integer.

16. The method according to claim 13, wherein the method further comprises: receiving, by the K1 Ethernet physical layer interfaces, encoded uplink data from a physical transmission channel, decoding the encoded uplink data, and bearing and sending decoded uplink data to the connection device; and when the connection device controls a time-division interconnect bus in the connection device, controlling, by the connection device, the time-division interconnect bus so that the decoded uplink data is borne in a corresponding timeslot of the second interface, the decoded uplink data is borne in the timeslot of the first interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the decoded uplink data borne in the timeslot of the first interface is sent to the N1 Ethernet MAC ports, and when the connection device controls a time-division space-division switching matrix in the connection device, controlling, by the connection device, the time-division space-division switching matrix so that the decoded uplink data is borne in a corresponding timeslot of the second interface, the decoded uplink data is borne in the timeslot of the first interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the decoded uplink data borne in the timeslot of the first interface is sent to the N1 Ethernet MAC ports.

17. The method according to claim 16, wherein that the decoded uplink data is borne in a corresponding timeslot of the second interface comprises that: the decoded uplink data that is transmitted through J virtual channels of the K1 Ethernet physical layers is borne in the corresponding timeslot of the second interface.

18. A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising: implementing, by a connection device, data transmission between N1 Ethernet Medium Access Control (MAC) ports of N Ethernet MAC ports and K1 Ethernet physical layer interfaces of K Ethernet physical layer interfaces by using a connection between a timeslot of a first interface and a timeslot of a second interface, wherein the connection between the timeslot of the first interface and the timeslot of the second interface is implemented by the connection device, N and N1 are positive integers and N1≤N, both K and K1 are positive integers and K1≤K, wherein at least one of N1 or K1 is greater than 1, the N Ethernet MAC ports are separately connected to the connection device by using the corresponding first interfaces, the K Ethernet physical layer interfaces are separately connected to the connection device by using the corresponding second interfaces, and the connection device connects the N Ethernet MAC ports and the K Ethernet physical layer interfaces by using the first interfaces and the second interfaces.

19. The non-transitory computer-readable recording medium according to claim 18, wherein the implementing, by a connection device, data transmission between N1 Ethernet MAC ports of N Ethernet MAC ports and K1 Ethernet physical layer interfaces of K Ethernet physical layer interfaces by using a connection between a timeslot of a first interface and a timeslot of a second interface comprises: implementing, by the connection device, uplink data transmission in a direction from the K1 Ethernet physical layer interfaces to the N1 Ethernet MAC ports by using the connection between the timeslot of the first interface and the timeslot of the second interface; or implementing, by the connection device, downlink data transmission in a direction from the N1 Ethernet MAC ports to the K1 Ethernet physical layer interfaces by using the connection between the timeslot of the first interface and the timeslot of the second interface.

20. The non-transitory computer-readable recording medium according to claim 18, wherein uplink data and/or downlink data is borne in some or all timeslots of P timeslots obtained by division, wherein P is a positive integer.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-14 and 16-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2009/0109966 A1), hereinafter referred to as D1.
Regarding claims 1, 11, and 18, D1 discloses a method and apparatus for performing synchronous TDM switching and Ethernet switching, which comprises:
N Ethernet Medium Access Control MAC ports (Referring to Figures 8 and 9, set of Ethernet ports), each of the Ethernet MAC port is corresponding to a first interface (Referring to Figures 8 and 9, Ethernet port corresponds to a MII interface, see paragraph 0092), K Ethernet physical layer interfaces (Referring to Figures 8 and 9, each Ethernet port includes a physical interface, see paragraph 0092), each of the Ethernet physical layer interface corresponding to a second interface, and a connection device, wherein both N and K are positive integers, wherein at least one of N or K is greater than 1 (Referring to Figure 8, the Ethernet switch (connection device) corresponds to physical layer interfaces and MII interfaces accordingly, with an integer number of interfaces greater than 1); \
wherein the connection device is configured to implement a connection between a timeslot of the first interface and a timeslot of the second interface (Referring to Figures 8 and 9, switch controller 1321, see paragraph 0106, and Figure 5, storing space according to timeslots for the first and second interface, see paragraphs 0086, 0087 and 0092-0094,) wherein 
the connection device connects the N Ethernet MAC ports and the K Ethernet physical layer interfaces by using the first interfaces and the second interfaces (Referring to Figure 5, input information which is separate from the reading of information, comprising separate Ethernet MAC ports and physical layer interfaces which are interfaced together.  See paragraphs 0086, and 0092-0094).

Regarding claims 2, 13, and 20, D1 discloses wherein the connection device is further configured to allocate one or more P timeslots obtained by of division to one or more ports of the N Ethernet MAC ports, wherein P is a positive integer (Referring to Figures 8 and 9, switch controller 1321, see paragraph 0106, and Figure 5, storing space according to timeslots (P is a positive integer) for the first and second interface, for controlling and configuring timeslots for switching according to the Ethernet MAC ports, see paragraphs 0086 and 0087.)

Regarding claim 4, D1 discloses the connection device is further configured to mark one or more timeslots of the P timeslots (Referring to Figure 8, switch controller 1321, see paragraph 0106, and Figure 5, storing space according to timeslots (equivalent to “mark” some time slots) for the first and second interface, see paragraphs 0086 and 0087.)

Regarding claim 6, and further regarding claims 11 and 18, D1 discloses the connection device is further configured to implement data transmission between N1 Ethernet MAC ports and K1 Ethernet physical layer interfaces by using the connection between the timeslot of the first interface and the timeslot of the second interface, wherein the N Ethernet MAC ports comprise the N1 Ethernet MAC ports, N1 is a positive integer and N1 <= N; and the K Ethernet physical layer interfaces comprise the K1 Ethernet physical layer interfaces, and K1 is a positive integer and K1 <= K (Interpreting when N=N1 and K=K1, referring to Figure 9, MII interfaces one and two operating according to time slots, the switch performs the data transmission from the MAC ports to the physical layer ports according to the time slot assignment of the switch, equivalent to the claimed data transmission as the Examiner interprets the claim as the transmission of data across ports according to the time-slot assignment, the number of ports and interfaces as demonstrated by the Figures 8 and 9.  See paragraphs 0092-0094.)

Regarding claims 7, 12, and 19, D1 discloses the connection device is further configured to implement uplink data transmission in a direction from the K1 Ethernet physical layer interfaces to the N1 Ethernet MAC ports by using the connection between the timeslot of the first interface and the timeslot of the second interface; or the connection device is further configured to implement downlink data transmission in a direction from the N1 Ethernet MAC ports to the K1 Ethernet physical layer interfaces by using the connection between the timeslot of the first  interface and the timeslot of the second interface (Referring to Figures 9 and 10, the MAC layer and the PHY layer are usually connected with each other via a Media Independent Interface (MII) or a Gigabyte Media Independent Interface (GMII).  In practical applications, other interfaces improved based on the MII or GMII may be used, such as a Reduced Gigabyte Media Independent Interface (RGMII), etc. Herein taken the MII interface as an example, the detailed implementation of receiving and sending data by the Ethernet ports adopting the MII interfaces according to the time slots; thereby, transmitting across both ports and interfaces according to the time-slot assignment in both the uplink and downlink direction.  See paragraphs 0092-0094.  The relative number of ports and interfaces demonstrated in Figures 8 and 9.)
Regarding claims 8, 14, and 16, D1 discloses wherein the connection device is further configured to control a time-division interconnect bus/time-division space division switching matrix in the connection device, the connection device is further configured to control the time-division interconnect bus/time-division space-division matrix to converge the downlink data borne in the timeslots of the first interfaces, wherein the converged downlink data is borne in the timeslot of the second interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the converged downlink data borne in the timeslot of the second interface is sent to the K1 Ethernet physical layer interfaces; and the K1 Ethernet physical layer interfaces are configured to encode the converged downlink data and transmit encoded downlink data to a physical transmission channel (Referring to Figures 9 and 10, the MAC layer and the PHY layer are usually connected with each other via a Media Independent Interface (MII) or a Gigabyte Media Independent Interface (GMII).  In practical applications, other interfaces improved based on the MII or GMII may be used, such as a Reduced Gigabyte Media Independent Interface (RGMII), etc. Herein taken the MII interface as an example, the detailed implementation of receiving and sending data by the Ethernet ports adopting the MII interfaces according to the time slots, equivalent to a time-division interconnect bus/time-division space-division matrix, as the switch architecture implements connections to the MAC and PHY layer interfaces according to a time-slot fashion for both transmission to and from the port (uplink and downlink).  See paragraphs 0092-0096.)

Regarding claims 9 and 16, D1 discloses wherein the K1 Ethernet physical layer interfaces are configured to receive encoded uplink data from a physical transmission channel, decode the encoded uplink data, and send decoded uplink data to the connection device; and the connection device is further configured to control the time-division interconnect bus/the time-division space-division switching matrix wherein the decoded uplink data is borne in a corresponding timeslot of the second interface, the decoded uplink data is borne in the timeslot of the first interface by using the connection between the timeslot of the first interface and the timeslot of the second interface, and the decoded uplink data borne in the timeslot of the first interface is sent to the N1 Ethernet MAC ports (Referring to Figures 9 and 10, the MAC layer and the PHY layer are usually connected with each other via a Media Independent Interface (MII) or a Gigabyte Media Independent Interface (GMII).  In practical applications, other interfaces improved based on the MII or GMII may be used, such as a Reduced Gigabyte Media Independent Interface (RGMII), etc. Herein taken the MII interface as an example, the detailed implementation of receiving and sending data by the Ethernet ports adopting the MII interfaces according to the time slots, equivalent to a time-division interconnect bus/time-division space-division matrix, as the switch architecture implements connections to the MAC and PHY layer interfaces according to a time-slot fashion for both transmission to and from the port (uplink and downlink).  See paragraphs 0092-0096.)

Regarding claim 10, D1 discloses wherein the connection device is further configured to disable one or more Ethernet physical layer interfaces of the K Ethernet physical layer interfaces (Referring to Figure 13, the transmission of the frame available contents is done, the sending enable signal TX_EN is disabled, and the IFG corresponding to a constant number of time slots is started to be transmitted.  Therefore, the MAC layers may control the Ethernet ports to output data according to the serial numbers of the output time slots and according to the frame synchronous periodicity determined by the transmitting frame synchronous signal TX_Sync.  Thereby controlling, or disabling, ports.  See paragraph 0103.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Rakib (US 2003/0046706 A1), hereinafter referred to as D2.
Regarding claims 3, 15, and 17, D1 does not disclose wherein one interface of the K Ethernet physical layer interfaces has J virtual channels, or multiple interfaces of the K Ethernet physical layer interfaces have J virtual channels; and the connection device is further configured to map one or more timeslots of the P timeslots to the J virtual channels, wherein each virtual channel provides bandwidth by using the second interface, and J is a positive integer.
D1 teaches, referring to Figures 8 and 9, the switch utilizes the Ethernet protocol for connecting physical and MAC ports.  See paragraph 0092.  D2 teaches, in the switched Ethernet protocol each subscriber is assigned its own virtual channel (J virtual channels) thereby avoiding the inefficiency of collisions and collision detection of conventional Ethernet.  See paragraph 0005.  D1 further teaches time slots.  See paragraph 0086 and 0087.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to implement the virtual channels of D2 in the system of D1.  One of ordinary skill in the art before the filing date of the invention would have been motivated to do so to reduce collisions and improve system throughput, as taught by D2, see paragraph 0005.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Tate (US 2002/0035656 A1), hereinafter referred to as D3.
Regarding claim 5, D1 does not disclose wherein the connection device is further configured to extend a bit width or increase a clock rate for at least one MAC port of the N Ethernet MAC ports.
D3 teaches an Ethernet switch the receive function element 200, the input data 607 is sampled in accordance with the rising and falling edges of a clock signal 609 to produce two data outputs 613, each being 32 bit-wide data.  The two 32 bit wide serial data streams may then be parallelized in accordance with the rising edge of the clock 615 to produce 64 bit wide parallel data 617 (extend a bit width).  See paragraph 0047.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to implement the increase of bit width, as taught by D3, in the system of D1.  One of ordinary skill in the art before the filing date of the invention would have been motivated to do so to improve date throughput for high date rates to maintain compatibility with standard protocols as taught by D3, see paragraphs 0005-0007.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Snowdon et al. (US 9819611 B2) - networking device including a plurality of client ports arranged for communicating with a plurality of clients, a service port arranged for communicating with a machine arranged to communicate with the plurality of clients, and networking componentry arranged to communicate electromagnetic communications between the plurality of client ports and the service port.
Fan et al. (US 9246846 B2) - network processor includes a host processor; a plurality of networking interfaces, corresponding to a plurality of networking technologies, respectively; and a network address translation (NAT) engine, for accelerating packet processing from a first networking interface to a second networking interface.
Chini et al. (US 20150146590 A1) - Ethernet physical layer device using time division duplex. A time division duplex frame can be defined with uplink and downlink transmission periods. These defined uplink and downlink transmission periods can be adjusted based on bandwidth and latency considerations on the network link.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462